DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2022 has been entered.
 
Response to Amendment
	Claims 1, 2, 6, 8, 9, 12-13, 17, 20-29, and 35-48 are pending. Claims 1, 12, 13, 17, and 35 stand amended.

Claim Objections
Claim 13 objected to because of the following informalities: 
The instant claim 13 was amended to depend from itself. It is presumed for purpose of examination to depend from claim 1.  
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered, and are persuasive in part. Applicant contends that Walsh does not disclose a customized lens separately manufactured, and specifically argues that “customized” means specially built to specifications dictated by the user. The instant claim is directed to the structure of an eyepiece. Firstly, It is considered that when Walsh’s powered optics (210) including a lens having refractive characteristics happen to be perfectly effective for a given user at a given setting, such as that of Walsh, then said lens would be indistinguishable from a customized lens, and thus would otherwise be perceived by the user as customly manufactured. Therefore the structure of Walsh’s eyepiece would meet the claim. 
Nevertheless, in an effort toward favorable and expeditious prosecution, the Office sets forth Hewlett (US 20180088310 A1) from an analogous field of endeavor wherein eyepieces are used to perform an optical measurement, which teaches that the eyepiece lenses may be customized to carry the refractive prescription for the user’s eyes (¶29). It would have been obvious to one of ordinary skill in the art that a given setting of Walsh’s powered optics could be replaced for a single user with a prescription lens and obtained an entirely predictable result, i.e. that the user would be able to use Walsh’s device in the same manner using their own prescription.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 6, 8, 12, 20, 24-26, 29, 35-36, 39, 43-45, and 48 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable over Walsh et al. (US 20110299034 A1, cited on record) in view of Hewlett (US 20180088310 A1, effective 2016).
Regarding independent claim 1, Walsh teaches an eyepiece for use in a system for obtaining data of the optical system of a person (Fig. 3A-3B, [0162] “the main body 106 can include two eyepieces 203, each eyepiece configured to receive an eye from a user 114”), comprising: 
an eyepiece (Fig. 3A, e.g. 203) customized to contact and tightly fit in a person's eye socket ([0041] “eyepieces 203, each eyepiece configured to receive an eye from a user 114”) and 
having a lens pocket (Fig. 3A, lens holder of lens e.g. 205) having a refractive lens customized for the person's eye refraction characteristics (Fig. 2; [0042] “The focused light then travels through eyepiece windows or lens 205, positioned at a proximal end of the eyepiece 203, towards the eye of a user 114. In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye. [0167] “The adjustable optics 210 may comprise a zoom lens or lens system that may have, for example, a focal length and/or power that is adjustable. The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing). The position of the powered optics 210 may be based on the signals obtained from the device, as described in more detail below”. 
Although Walsh provides optics (210) that provide optical correction for those in need of such correction (¶167), Walsh does not explicitly show optics separately manufactured for such a user in need.
However, Hewlett (US 20180088310 A1) from an analogous field of endeavor wherein eyepieces are used to perform an optical measurement, teaches that eyepiece lenses may be customized to carry the refractive prescription for the user’s eyes (¶29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that powered optics of Walsh could be replaced by customized optics for a single user’s eyes, and obtained an entirely predictable optical correction.
Regarding claim 2, the modified Walsh teaches invention of claim 1, further including a condensing system for receiving light from the eyepiece (Fig. 3A, [0167] “The adjustable optics 210 may comprise a zoom lens or lens system that may have, for example, a focal length and/or power that is adjustable. The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing)”. Examiner note – in Fig. 2, e.g. 172 is the condensing system, which receives light from the eyepiece e.g. 175, and toward the user eye e.g. 180).
Regarding claim 6, the modified Walsh teaches invention of claim 3, wherein the eyepiece and lens is customized for any astigmatism and aberrations of the person (The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing). In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye. Examiner note – the eyepiece e.g. 203, include lens e.g. 205 and e.g. 210 that focus light and provides optical correction for the person, which astigmatism and aberrations are usually measured when performing optical coherence tomography (OCT) as in the prior art and invention).
Regarding claim 8, the modified Walsh teaches invention of claim 1, including a right and left eyepiece for each of the right and left eyes of the person (see Fig. 3A, [0162] left and right eyepiece e.g. 203).
Regarding claim 12, the modified Walsh teaches invention of claim 3, including an imaging beam generator which is adapted to transmit an imaging beam through the eyepiece, whereby the person's eye reflects a light beam back to the scanning module ([0163-0164, 0168, 0171] “FIG. 3A shows one representative embodiment of an optical coherence tomography system. Light from a light source 240 may propagate along a path that is modulated, for example, vertically and/or horizontally by one or more beam deflectors 280”. Examiner note – light image beam generator. 240, transmit an image beam through the eyepiece e.g. 203, the persons eye reflects a light beam back to the scanning module e.g. 280).
Regarding claim 20, the modified Walsh teaches invention of claim 1, wherein the lens is a variable lens (Fig. 2; [0167] “The adjustable optics 210 may comprise a zoom lens or lens system that may have, for example, a focal length and/or power that is adjustable. The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing). “In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye”. Examiner note – The lenses e.g. 205 and 210 are variable lens in that they adjust the focal length, power and focus).
Regarding claim 24, the modified Walsh teaches invention of claim 1, wherein the eyepiece includes a lens optimized for imaging different areas of the retina of the person (see [0034] and [0178] “power optics, 210, in some embodiments, a plurality of positions are tested. For example, the powered optics may be continuously moved in defined increments towards the eyes for each scan or set of scans. Accordingly, optical power settings may be obtained that improve and/or maintains an improved signal. This optical power setting may correspond to optical correction and increase focus of the light beam in the eye, for example, on the retina, in some embodiments”. Examiner note – the eyepiece 203, further includes lens e.g. 210 that increases focusing the light beam in different areas of the retina of the person).
Regarding claim 25, the modified Walsh teaches invention of claim 1, including a fundus imaging device ([0145] “OCT can show additional information or data other than nonmydriatic color fundus imaging”).
Regarding claim 26, the modified Walsh teaches invention of claim 1, including an eye measurement device (Fig. 3A, [0179] “various embodiments employ an arrangement wherein a pair of oculars is employed. Accordingly, such adjustments, may be applied to each of the eyes as a user may have eyes of different size and the retina may located at different depths and thus a pair of z adjust stages may be used in some embodiments. Similarly, a user may have different prescription optical correction for the different eyes. A variety of arrangements may be employed to accommodate such needs. For example, measurements and/or adjustments may be performed and completed on one eye and subsequently performed and completed the other eye”).
Regarding claim 29, the modified Walsh teaches invention of claim 1, wherein the eyepiece includes a light source to illuminate an eye (Fig. 3A, [0165] The light reflected by mirror 260a or 260b is combined with light from display 215a or 215b at beam splitter 230a or 230b. The displays 215a and 215b may comprise one or more light sources, such as in an emissive display like an array of matrix LEDs. Examiner note – eyepiece e.g. 203 includes light source e.g. 215a or 215b to illuminate an eye).
Regarding independent claim 35, Walsh teaches an eyepiece for use in a system for obtaining data of the optical system of a person (Fig. 3A-3B, [0162] “the main body 106 can include two eyepieces 203, each eyepiece configured to receive an eye from a user 114”), comprising: 
an eyepiece (Fig. 3A, e.g. 203) customized to contact and tightly fill in a person's eye socket  ([0041] “eyepieces 203, each eyepiece configured to receive an eye from a user 114”) and having a refractive lens (see Fig. 3A, [0167], lenses e.g. 205 are refractive lenses); 
 	a condensing system (Fig. 3A, e.g. 210) for receiving light from the refractive lens and condensing the light (see Fig. 3A, [0167] "The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing)". [0168] "Lens 205 may thus receive light 207 reflected from the user's eye, which travels through the powered optics 210". Examiner note - lenses e.g. 210 are considered a condensing system since they are adjustable optics and the light travels through the optics, therefore condensing the light); 
 	a mirror (beam splitter e.g. 220a) for receiving condensed light from the condensing system ([0168]); 
 	a retroreflector for receiving light from the mirror (see Fig. 3A;  the retroreflector 255a, 250a, [0168]); and 
an adjustable arm ([0164] "Mirrors 255a or 255b and mirrors 250a and 250b are connected to a Z-offset adjustment stage 290b. By moving the position of the adjustment stage 290a or 290b, a different portion of the eye can be imaged. Thus, the adjustment stage 290a or 290b can adjust the difference between the optical length from the light source 240 to a portion of the sample and the optical length from the light source 240 and the reference mirror 270a or 270b and/or reference mirror 273a or 273b") connected to the eyepiece (Fig. 3A, e.g. 203) and retroreflector for adjusting the position of the retroreflector relative to the eyepiece.
Although Walsh provides optics (210) that provide optical correction for those in need of such correction (¶167), Walsh does not explicitly show optics separately manufactured for such a user in need i.e. a refractive lens manufactured to be customized to match a person’s eye refraction characteristics.
However, Hewlett (US 20180088310 A1) from an analogous field of endeavor wherein eyepieces are used to perform an optical measurement, teaches that eyepiece lenses may be customized to carry the refractive prescription for the user’s eyes (¶29). It is considered that if the lenses are customized to match the user’s refractive prescription, then it matches the person’s eye refraction characteristics in the sense of an optical correction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that powered optics of Walsh could be replaced by customized optics for a single user’s eyes, and obtained an entirely predictable optical correction.
Regarding claim 36, the modified Walsh teaches the invention of claim 35, including a right and left eyepiece for each of the right and left eyes of the person (see Fig. 3A, [0162] left and right eyepiece e.g. 203).
Regarding claim 39, the modified Walsh teaches the invention of claim 35, wherein the lens is a variable lens (Fig. 2; [0167] “The adjustable optics 210 may comprise a zoom lens or lens system that may have, for example, a focal length and/or power that is adjustable. The adjustable optics 210 may comprise or be part of an auto-focus system or may be manually adjusted. The adjustable optics 210 may provide optical correction for those in need of such correction (for example, a user whose glasses are removed during testing). “In the case where a lens 205 is included, this lens 205 may contribute to focusing of the light into the eye”. Examiner note – The lenses e.g. 205 and 210 are variable lens in that they adjust the focal length, power and focus).  
Regarding claim 43, the modified Walsh teaches the invention of claim 35, wherein the eyepiece includes a lens optimized for imaging different areas of the retina of the person (see [0034] and [0178] “power optics, 210, in some embodiments, a plurality of positions are tested. For example, the powered optics may be continuously moved in defined increments towards the eyes for each scan or set of scans. Accordingly, optical power settings may be obtained that improve and/or maintains an improved signal. This optical power setting may correspond to optical correction and increase focus of the light beam in the eye, for example, on the retina, in some embodiments”. Examiner note – the eyepiece 203, further includes lens e.g. 210 that increases focusing the light beam in different areas of the retina of the person).   
Regarding claim 44, the modified Walsh teaches the invention of claim 35, including a fundus imaging device ([0145] “OCT can show additional information or data other than nonmydriatic color fundus imaging”).  
Regarding claim 45, the modified Walsh teaches the invention of claim 35, including an eye measurement device (Fig. 3A, [0179] “various embodiments employ an arrangement wherein a pair of oculars is employed. Accordingly, such adjustments, may be applied to each of the eyes as a user may have eyes of different size and the retina may located at different depths and thus a pair of z adjust stages may be used in some embodiments. Similarly, a user may have different prescription optical correction for the different eyes. A variety of arrangements may be employed to accommodate such needs. For example, measurements and/or adjustments may be performed and completed on one eye and subsequently performed and completed the other eye”).  
Regarding claim 48, the modified Walsh teaches the invention of claim 35, wherein the eyepiece includes a light source to illuminate an eye (Fig. 3A, [0165] The light reflected by mirror 260a or 260b is combined with light from display 215a or 215b at beam splitter 230a or 230b. The displays 215a and 215b may comprise one or more light sources, such as in an emissive display like an array of matrix LEDs. Examiner note – eyepiece e.g. 203 includes light source e.g. 215a or 215b to illuminate an eye). 

Claims 9, 13, 22-23, 37-38, and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Walsh as applied to claim 1 and 35 above.
Regarding claim 9, Walsh teaches invention of claim 1, but in the cited embodiment from Fig. 3A-3B, does not explicitly disclose wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body.
However, Walsh in embodiment from Fig. 1, teaches wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body ([0154] “eyecups 120 (for example, disposable eyecups) that are configured to contact the user's eye socket”. “The eyecups 120 can be constructed of paper, cardboard, plastic, silicon, metal, latex, or a combination thereof. The eyecups 120 can be tubular, conical, or cup-shaped flexible or semi-rigid structures with openings on either end. Other materials, shapes and designs are possible. In some embodiments, the eyecups 120 are constructed of latex that conforms around eyepiece portions of the main body 106. The eyecups 120 are detachable from the main body 106”. Examiner note - the eyecups are detachable, even does not mention having index, they attach to mate with respective right and left eyepiece body). Therefore, Walsh in the embodiment from Fig. 1 teaches wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body as it enables hygiene and/or to protect against the spread of disease (0154). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body as taught by Walsh in embodiment of Fig. 1 into the system of embodiment of Fig. 3A, as it provides hygiene and/or to protect against the spread of disease (Walsh, [0154]).
Regarding claim 13, the modified Walsh teaches invention of claim [1]1, but in cited embodiment from Fig. 3A-3B, does not explicitly disclose wherein the imaging beam generator produces an infrared optical imaging beam. 
However, Walsh’s other embodiment of Fig. 37, wherein the imaging beam generator produces an infrared optical imaging beam (Fig. 37, [0383] “the OCT-based ophthalmic testing center system can be configured to use non-OCT imaging modalities to track the fovea and retina. For example, non-OCT imaging modalities such as infrared or SLO imaging”). Therefore, Walsh in the embodiment from Fig. 37 teaches, wherein the imaging beam generator produces an infrared optical imaging beam as it enables acquiring fundus images without pupillary dilation (0383). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the imaging beam generator produces an infrared optical imaging beam as taught by Walsh in embodiment of Fig. 37 into the system of embodiment of Fig. 3A, for the purpose of acquiring fundus images without pupillary dilation (Walsh, [0383]).
Regarding claim 22, the modified Walsh teaches invention of claim 1, except wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization. 
Walsh in the embodiment from Fig. 3A-3B, does not explicitly disclose wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization. 
However, Walsh in another embodiment of Fig. 9, teaches wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization (Fig. 9, [0200] “using the optical coherence tomography system 100 to self-administer an OCT scan of the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments. Other means of activating the system are possible as well as, including without limitation, a motion sensor, a weight sensor, a radio frequency identification (RFID) device). Therefore, Walsh in the embodiment from Fig. 9 teaches, wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as it enables detecting the presence of the user and scan the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments ([0200]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as taught by Walsh in embodiment of Fig. 9 into the system of embodiment of Fig. 3A, for the purpose of detecting the presence of the user and scan the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments (Walsh, [0200]).
Regarding claim 23, the modified Walsh teaches invention of claim 1, except the eyepiece includes at least one filter.
Walsh in the embodiment from Fig. 3A-3B, does not explicitly wherein the eyepiece include at least one filter. 
However, Walsh in another embodiment of Fig. 16, teaches wherein the eyepiece includes at least one filter (Fig. 16, [0242] “a blur filter (for example, a Gaussian blur, radial blur, or the like) is applied to the retinal tissue to remove speckle noise and/or other noise”). Therefore, Walsh in the embodiment from Fig. 16 teaches, wherein the eyepiece includes at least one filter as it enables determine the slope of the curve to differentiate the areas where there are large changes from dark to bright or vice versa across lateral dimensions of the tissue (0242). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as taught by Walsh in embodiment of Fig. 9 into the eyepiece system of embodiment of Fig. 3A, for the purpose of determine the slope of the curve to differentiate the areas where there are large changes from dark to bright or vice versa across lateral dimensions of the tissue (Walsh, [0242]).
Regarding claim 37, the modified Walsh teaches the invention of claim 35, but in the cited embodiment from Fig. 3A-3B, does not explicitly disclose wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body.
However, Walsh in embodiment from Fig. 1, teaches wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body ([0154] “eyecups 120 (for example, disposable eyecups) that are configured to contact the user's eye socket”. “The eyecups 120 can be constructed of paper, cardboard, plastic, silicon, metal, latex, or a combination thereof. The eyecups 120 can be tubular, conical, or cup-shaped flexible or semi-rigid structures with openings on either end. Other materials, shapes and designs are possible. In some embodiments, the eyecups 120 are constructed of latex that conforms around eyepiece portions of the main body 106. The eyecups 120 are detachable from the main body 106”. Examiner note - the eyecups are detachable, even does not mention having index, they attach to mate with respective right and left eyepiece body).
Therefore, Walsh in the embodiment from Fig. 1 teaches wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body as it enables hygiene and/or to protect against the spread of disease (0154). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece comprises right and left detachable eyecups each with an index and adapted to mate with a respective right and left eyepiece body to provide mating of the correct right or left eyecups with the respective eyepiece body as taught by Walsh in embodiment of Fig. 1 into the system of embodiment of Fig. 3A, as it provides hygiene and/or to protect against the spread of disease (Walsh, [0154]).
Regarding claim 38, the modified Walsh teaches the invention of claim 35, wherein the lens is a customized refractive lens (see Fig. 3A, [0167], lenses e.g. 205 are refractive lenses) for the person's eye refraction characteristics.  
Walsh does not explicitly disclose wherein the lens is a customized refractive lens for the person's eye refraction characteristics.
However, removing the lens e.g. 205 to be customized refractive lens for the person's eye refraction characteristics, in the same way as the lens e.g. 210, enables optical correction for those in need of such correction (for example, a user whose glasses are removed during testing) (0167).  Moreover, Hewlett (US 20180088310 A1) from an analogous field of endeavor wherein eyepieces are used to perform an optical measurement, teaches that eyepiece lenses may be customized to carry the refractive prescription for the user’s eyes (¶29). It is considered that if the lenses are customized to match the user’s refractive prescription, then it matches the person’s eye refraction characteristics in the sense of an optical correction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the lens from Walsh, e.g. according to the teachings of Hewlett, to have customized the lens for the person's eye refraction characteristics for the purpose of providing optical correction for those in need of such correction (Walsh, [0167]).
Regarding claim 41, the modified Walsh teaches the invention of claim 35, except wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization.  
Walsh in the embodiment from Fig. 3A-3B, does not explicitly disclose wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization. 
However, Walsh in another embodiment of Fig. 9, teaches wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization (Fig. 9, [0200] “using the optical coherence tomography system 100 to self-administer an OCT scan of the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments. Other means of activating the system are possible as well as, including without limitation, a motion sensor, a weight sensor, a radio frequency identification (RFID) device). Therefore, Walsh in the embodiment from Fig. 9 teaches, wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as it enables detecting the presence of the user and scan the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments (0200). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as taught by Walsh in embodiment of Fig. 9 into the system of embodiment of Fig. 3A, for the purpose of detecting the presence of the user and scan the user's eyes and obtain a risk assessment or diagnosis of various diseases and ailments (Walsh, [0200]).
Regarding claim 42, the modified Walsh teaches the invention of claim 35, except wherein the eyepiece includes at least one filter.  
Walsh in the embodiment from Fig. 3A-3B, does not explicitly wherein the eyepiece include at least one filter. 
However, Walsh in another embodiment of Fig. 16, teaches wherein the eyepiece includes at least one filter (Fig. 16, [0242] “a blur filter (for example, a Gaussian blur, radial blur, or the like) is applied to the retinal tissue to remove speckle noise and/or other noise”). Therefore, Walsh in the embodiment from Fig. 16 teaches, wherein the eyepiece includes at least one filter as it enables determine the slope of the curve to differentiate the areas where there are large changes from dark to bright or vice versa across lateral dimensions of the tissue (0242).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece contains an RFID chip to uniquely identify the person for whom the eyepiece is customized, and parameters for customization as taught by Walsh in embodiment of Fig. 9 into the eyepiece system of embodiment of Fig. 3A, for the purpose of determine the slope of the curve to differentiate the areas where there are large changes from dark to bright or vice versa across lateral dimensions of the tissue (Walsh, [0242]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the modified Walsh as applied to claim 1 above, and further in view of Walsh870 (US 20180279870 A1, cited on record).
Regarding claim 17, the modified Walsh teaches invention of claim 3, except a MEMs scanning module.
Walsh teaches scanning module ([0163] “one or more beam deflectors 280”) but does not explicitly teach”), wherein the scanning module is a MEMs scanning module.
However, Walsh870 disclosed a binocular eye examination system based on optical coherence tomography (OCT), and further teaches wherein the scanning module is a MEMs scanning module ([0186] “Movable mirrors 530r and 530l may be comprised of MEMS (microelectromechanical systems) mirrors, controlled by galvanometers, or moved by other means”). Therefore, Walsh870 teaches wherein the scanning module is a MEMs scanning module as it enables larger or smaller amplitude deflections of the mirror surface, thus creating a zoom effect where the created image can be made smaller or larger (0187). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the scanning module is a MEMs scanning module as taught by Walsh870 into the system of Walsh for the purpose of having larger or smaller amplitude deflections of the mirror surface, thus creating a zoom effect where the created image can be made smaller or larger (Walsh870, [0187]).

Claims 21 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Walsh as applied to claim 1, 35 above, and further in view of Lai (US20140176904A1, cited on record).
Regarding claim 21, the modified Walsh teaches invention of claim 1, except wherein the lens is a phoropter trial lens set.
However, Lai further teaches wherein the lens is a phoropter trial lens set ([0006] “the trial lenses of the phoropter are at a distance anterior to the cornea of the subject's eye”). Therefore, Lai teaches wherein the lens is a phoropter trial lens set as it enables identifying the optimal refractive correction and thus the patient's prescription (0004). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lens is a phoropter trial lens set as taught by Lai into the system of Walsh for the purpose of identifying the optimal refractive correction and thus the patient's prescription (Lai, [0004]).
Regarding claim 40, the modified Walsh teaches the invention of claim 35, except wherein the lens is a phoropter trial lens set. 
However, Lai further teaches wherein the lens is a phoropter trial lens set ([0006] “the trial lenses of the phoropter are at a distance anterior to the cornea of the subject's eye”). Therefore, Lai teaches wherein the lens is a phoropter trial lens set as it enables identifying the optimal refractive correction and thus the patient's prescription (0004). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the lens is a phoropter trial lens set as taught by Lai into the system of Walsh for the purpose of identifying the optimal refractive correction and thus the patient's prescription (Lai, [0004]).

Claims 27 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Walsh as applied to claim 1, 35 above, and further in view of Kavusi et al. (US10285582B1, cited on record).
Regarding claim 27, the modified Walsh teaches invention of claim 1, except wherein the eyepiece includes an eyecup for performing a dry eye test.
However, Kavusi further teaches wherein the eyepiece includes an eyecup for performing a dry eye test (Fig. 1, [Col. 6; 51:58] Examiner note - imaging device e.g. 10, includes eyepiece e.g. 36, which is also an eyecup and is able to detect dry eye by programing the controller e.g. 48).
Therefore, Kavusi teaches wherein the eyepiece includes an eyecup for performing a dry eye test as it enables providing further valuable information for diagnostic screenings (Kavusi, [Col. 6, 61:62]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the eyepiece includes an eyecup for performing a dry eye test as taught by Kavusi by programing the system of Walsh to perform a dry eye test for the purpose of providing further valuable information for diagnostic screenings (Kavusi, [Col. 6, 61:62]).
Regarding claim 46, the modified Walsh teaches the invention of claim 35, except wherein the eyepiece includes an eyecup for performing a dry eye test. 
However, Kavusi further teaches wherein the eyepiece includes an eyecup for performing a dry eye test (Fig. 1, [Col. 6; 51:58] Examiner note - imaging device e.g. 10, includes eyepiece e.g. 36, which is also an eyecup and is able to detect dry eye by programing the controller e.g. 48).
Therefore, Kavusi teaches wherein the eyepiece includes an eyecup for performing a dry eye test as it enables providing further valuable information for diagnostic screenings (Kavusi, [Col. 6, 61:62]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the eyepiece includes an eyecup for performing a dry eye test as taught by Kavusi by programing the system of Walsh to perform a dry eye test for the purpose of providing further valuable information for diagnostic screenings (Kavusi, [Col. 6, 61:62]).

Claims 28 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Walsh as applied to claim 1 and 35 above, and further in view of Komaki (US20170150897A1, cited on record). 
Regarding claim 28, the modified Walsh teaches invention of claim 1, except wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams.
Komaki further teaches wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams (Figs. 1-2 [0063] “the frame 110 with the electro-oculographic detection electrodes (AR display type) can be provided with an eyepiece of a microscope”. Examiner note – eyepiece which is also an eyecup includes electrodes performing electro-oculographic detection as part of multifocal electrophysiology exams). Therefore, Komaki teaches wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams as it enables detecting an electro-oculograph whose variations correspond to the movement of the eye (Komaki, [0002]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams as taught by Komaki into the system of Walsh for the purpose of detecting an electro-oculograph whose variations correspond to the movement of the eye (Komaki, [0002]).
Regarding claim 47, the modified Walsh teaches the invention of claim 35, except wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams.  
Komaki further teaches wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams (Figs. 1-2 [0063] “the frame 110 with the electro-oculographic detection electrodes (AR display type) can be provided with an eyepiece of a microscope”. Examiner note – eyepiece which is also an eyecup includes electrodes performing electro-oculographic detection as part of multifocal electrophysiology exams). Therefore, Komaki teaches wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams as it enables detecting an electro-oculograph whose variations correspond to the movement of the eye (Komaki, [0002]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the eyepiece includes a customized eyecup having an electrical sensor for performing multifocal electrophysiology exams as taught by Komaki into the system of Walsh for the purpose of detecting an electro-oculograph whose variations correspond to the movement of the eye (Komaki, [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255. The examiner can normally be reached M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000,

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See objection concerning dependence.